Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160718
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  THERESE SHAW, Individually and as                                                                    Elizabeth T. Clement
  Representative of a Class of Similarly Situated                                                      Megan K. Cavanagh,
                                                                                                                        Justices
  Persons,
               Plaintiff-Appellant,
  and
  GARISSON PLACE OFFICE CENTER LLC, and
  THINK FRESH-FAIRLANE LLC,
            Plaintiffs,
  v                                                                 SC: 160718
                                                                    COA: 341701
                                                                    Wayne CC: 13-014215-CB
  CITY OF DEARBORN,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 19, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of DAART v City of Detroit (Docket No. 158852) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 2, 2020
           s0630
                                                                               Clerk